Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1, 4-6. 9, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (THIRD-PARTY SUBMISSION UNDER CFR 129, Pub. No. US 20150227429).
	As per independent claim 1, Henry el al disclose the invention substantially as claimed, including: 
Claim 1. A method for optimizing matrix conversions, comprising (para. [0077], “[a]t block 802, a programmer develops a program, such as graphics software, with a conventional programming language, such as the C language, and invokes an approximation-aware compiler with an approximation directive.”): 
receiving a matrix of real numbers, wherein each real number is represented by a mantissa and an exponent; identifying a mathematical operation to be performed on the matrix (para. [0019] “[t]he processor 100 comprises a programmable data processor that performs stored instructions, such as a central processing unit (CPU) or a graphics processing unit (GPU).”; and para. [0027] “[e]xamples of functional units include, but are not limited to, execution units, such as an integer unit, a single issue multiple data (SIMD) unit, a multimedia unit, and a floating point unit, such as a floating point multiplier, floating point divider and floating point adder. Advantageously, the approximating functional units 106 consume less power when performing approximate computations than when performing normal computations.”); 
determining, based on the matrix and the mathematical operation, a computing resource requirement (para. [0002] “[a]pproximate computing attempts to perform computations in a manner that reduces power consumption in exchange for potentially reduced accuracy.” and paras. [0071]-[0072] “[s]till further, the program may detect a change in the power source, such as plugging into or unplugging from a wall outlet. Flow proceeds to block 502. 
At block 502, the program determines the approximation policy based on the system configuration, as described above”);
determining that the (para. [0026] “[i]n one embodiment, the approximation control register 132 holds information that specifies the approximation policy 176 for the processor 100 that is provided to the approximating functional units 106. Preferably, the approximation control register 132 includes an approximation flag, an approximation amount, and an error bound (or error threshold). The approximation flag indicates whether computations performed by the approximating functional units 106 should be full accuracy computations or approximate computations, i.e., in full accuracy mode or approximate computation mode (or approximating mode)”) 
converting the matrix to a converted matrix, (para. [0029] “… [f]or example, if the approximation mode is full accuracy, the power control 206 causes power to be
provided to the transistors of the least significant bit multiplication gates 204; whereas, if the approximation mode is less than the full accuracy, the power control 206 causes power not to be provided to the transistors of the least significant bit multiplication gates 204. In one embodiment, the least significant bit multiplication gates 204 are grouped such that the power control 206 powers off the gates associated with the multiplication of lesser or fewer of the least significant bits based on the approximation amount indicated in the approximation policy 176.)
wherein the converted matrix minimizes error between a sum of the matrix and a sum of the converted matrix (para. [0024] “…if the accumulated error of a result of an approximate computation exceeds an error bound, the processor 100 may restore its state from the snapshot 134 and re-perform the computations without approximation”);
generating a result based on the mathematical operation and the converted matrix and providing the result (para [0023] “[e]ach time an approximating functional unit 106 generates a result 164 (which is written to an architectural register 108), the approximating functional unit 106 also generates an indication of the amount error 168 associated with the result 164 that has accumulated due to approximating computations”.)
It is noted that Henry et al do not specifically detail the claimed “converting the matrix to a converted matrix”; however, the approximation function units 106 has three embodiments (see Fig. 2 and para. [0028]). Therefore, the feature is equivalent to the claimed “converting”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Henry et al’s teaching because the reference is a device having optimizing feature as claimed.
As per claim 4, wherein converting the matrix to a converted matrix includes: clipping one or more of the coefficients to reduce a number of storage bits for the one or more coefficients, and wherein the clipped storage bits are utilized to determine the error (para [0029], “…[i]n one embodiment, the least significant bit multiplication gates 204 are grouped such that the power control 206 powers off the gates associated with the multiplication of lesser or fewer of the least significant bits based on the approximation amount indicated in the approximation policy 176”; and para [0023], “…[e]ach time  an approximating functional unit 106 generates a result 164 (which is written to an architectural register 108), the approximating functional unit 106 also generates an indication of the amount error 168 associated with the result 164 that has accumulated due to approximating computations”).
	As per claim 5, wherein clipping the one or more coefficients includes reducing a number of storage bits for the mantissa of one or more of the coefficients (para [0030], “…[p]referably, the multiplier excludes M of the least significant bits of the factors 166 when performing the multiplication, where M is less than N. For example, assume the mantissas of the factors166 are each 53 bits, then the transistors of the gates 204 of the approximating multiplier that would normally be used in the multiplication of the lower N bits of the 53 bits of the factors 166 are turned off such that the lower M bits of the factors 166 are not included in the approximate multiply, where the number of bits M is specified in the approximation policy, e.g., in the approximation control register
132.”)
As per claim 6, further comprising: determining, based on the converted matrix and the mathematical operation, a second computing resource requirement; and determining that the second required computing resource requirement does not exceed the threshold (para [0062], “…[t]he program determines the approximation policy based, at least in part, on the current system configuration. For example, the program may detect whether the computer system is operating from battery power or from an effectively limitless source, such as A/C wall power.  Additionally, the program may detect the hardware configuration of the computer system, such as the display size and speaker quality. The program may consider such factors in determining the desirability and/or acceptability of performing certain computations approximately rather than with full accuracy, such as audio/video-related computations. Flow proceeds to block 504”).
As per claim 9, further comprising: receiving a second matrix of real numbers; determining that the mathematical operation is to be performed on the matrix and the second matrix; and converting the second matrix to a second converted matrix, wherein the second converted matrix minimizes error between a sum of the second matrix and a sum of the second converted matrix, Page 4 of 8\\NORTHCA - 1R2674/006401 - 2724557 viAppl. No. 16/684,275 Amdt. dated December 6, 2019Attorney Docket No.: 1R2674.006401Preliminary AmendmentClient Reference No.: 19-RE-0044US01wherein generating the result is further based on the second converted matrix (para [0019], “…[r]eferring now to FIG.1, a block diagram illustrating an embodiment of a processor 100 is shown. The processor 100 comprises a programmable data processor that performs stored instructions, such as a central processing unit (CPU) or a graphics processing unit (GPU)”; and ...[t]he processor 100 includes an instruction cache 102; an instruction translator 104 coupled to the instruction cache 102; one or more approximating functional units 106 coupled to receive micro instructions from the instruction translator 104; architectural registers 108 coupled to provide instruction operands 166 to the approximating functional units 106; an approximation control register 132 coupled to the approximating functional units 106; a data cache memory 138 coupled to the approximating functional units 106; and a snapshot storage 134 coupled to the approximating functional units 106”).
Due to the similarity of independent claim 10 to claim 1, it is rejected under a similar rationale.
Due to the similarity of claim 11 to claim 6, it is rejected under a similar rationale.
Due to the similarity of claim 12 to claim 4, it is rejected under a similar rationale.
Due to the similarity of claim 13 to claim 5, it is rejected under a similar rationale.
Due to the similarity of independent claim 16 to claim 1, it is rejected under a similar rationale.
Due to the similarity of claim 17 to claim 6, it is rejected under a similar rationale.
Due to the similarity of claim 18 to claim 4, it is rejected under a similar rationale.
Due to the similarity of claim 19 to claim 5, it is rejected under a similar rationale.

 
3.	Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi et al (THIRD-PARTY SUBMISSION UNDER CFR 129, “A Variability …”).
	As per independent claim 1, Rahimi el al disclose the invention substantially as claimed, including: 
Claim 1. A method for optimizing matrix conversions, comprising (para. [0077], “[a]t block 802, a programmer develops a program, such as graphics software, with a conventional programming language, such as the C language, and invokes an approximation-aware compiler with an approximation directive.”): 
receiving a matrix of real numbers, wherein each real number is represented by a mantissa and an exponent; identifying a mathematical operation to be performed on the matrix (para. [0019] “[t]he processor 100 comprises a programmable data processor that performs stored instructions, such as a central processing unit (CPU) or a graphics processing unit (GPU).”; and para. [0027] “[e]xamples of functional units include, but are not limited to, execution units, such as an integer unit, a single issue multiple data (SIMD) unit, a multimedia unit, and a floating point unit, such as a floating point multiplier, floating point divider and floating point adder. Advantageously, the approximating functional units 106 consume less power when performing approximate computations than when performing normal computations.”); 
determining, based on the matrix and the mathematical operation, a computing resource requirement (para. [0002] “[a]pproximate computing attempts to perform computations in a manner that reduces power consumption in exchange for potentially reduced accuracy.” and paras. [0071]-[0072] “[s]till further, the program may detect a change in the power source, such as plugging into or unplugging from a wall outlet. Flow proceeds to block 502. 
At block 502, the program determines the approximation policy based on the system configuration, as described above”);
determining that the (para. [0026] “[i]n one embodiment, the approximation control register 132 holds information that specifies the approximation policy 176 for the processor 100 that is provided to the approximating functional units 106. Preferably, the approximation control register 132 includes an approximation flag, an approximation amount, and an error bound (or error threshold). The approximation flag indicates whether computations performed by the approximating functional units 106 should be full accuracy computations or approximate computations, i.e., in full accuracy mode or approximate computation mode (or approximating mode)”) 
converting the matrix to a converted matrix, (para. [0029] “… [f]or example, if the approximation mode is full accuracy, the power control 206 causes power to be
provided to the transistors of the least significant bit multiplication gates 204; whereas, if the approximation mode is less than the full accuracy, the power control 206 causes power not to be provided to the transistors of the least significant bit multiplication gates 204. In one embodiment, the least significant bit multiplication gates 204 are grouped such that the power control 206 powers off the gates associated with the multiplication of lesser or fewer of the least significant bits based on the approximation amount indicated in the approximation policy 176.)
wherein the converted matrix minimizes error between a sum of the matrix and a sum of the converted matrix (para. [0024] “…if the accumulated error of a result of an approximate computation exceeds an error bound, the processor 100 may restore its state from the snapshot 134 and re-perform the computations without approximation”);
generating a result based on the mathematical operation and the converted matrix and providing the result (para [0023] “[e]ach time an approximating functional unit 106 generates a result 164 (which is written to an architectural register 108), the approximating functional unit 106 also generates an indication of the amount error 168 associated with the result 164 that has accumulated due to approximating computations”.)
It is noted that Henry et al do not specifically detail the claimed “converting the matrix to a converted matrix”; however, the approximation function units 106 has three embodiments (see Fig. 2 and para. [0028]). Therefore, the feature is equivalent to the claimed “converting”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Henry et al’s teaching because the reference is a device having optimizing feature as claimed.





a multiplier (14), an adder/subtracter (22), first & second registers (24, 26).  It is noted that although Rault discloses “[l]ast, after the Nth cycle, the time base causes transfer of the result from register 24 to output register 26" (col. 5 lines 58-59), Rault does not specifically detail single clock cycle.  Machida discloses a multiplication device having “single clock cycle” as claimed, e.g., see Fig. 5, elements (16 & 17) & Fig. 7 and Fig. 13, elements (68-70).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to design the claimed invention according to Machida’s teachings because the ***  is a multiplication/accumulation capable of performing sum of product in single clock cycle as claimed.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Machida  “single clock cycle” in Rault, thereby making the claimed invention, because the proposed device is a multiplication/accumulation capable of performing sum of product in single clock cycle as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the GPU floating-point unit taught by Siu with the GPU of Wegener because it advantageously supports a variety of arithmetic operations, thus resulting in an efficient arithmetic unit with reduced chip area (Siu, Paragraphs 0007-0011 and 0143).

10579703
“It would have been obvious to one of ordinary skill
in the art at the time of the invention to combine Gordon’s et al. cursor control with Shinz et al. predetermined cursor position system in order to make it easy to locate the cursor on screen, because Shinz et al. discloses that a cursor that has predetermined position (i.e. practical position) on the display device where the cursor will return to its original position (i.e. practical position) when the operator moves his/her finger from the detecting unit is useful in cursor control input device, Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cursor controlled input device of Gordon et al. so that it can incorporate the capability of returning the cursor to its predetermined position as disclosed by Shinz et al. in order to prevent a cursor from being hidden or disappearing from view. The Shinz et al. feature of predetermined positioning of the cursor will enhance the cursor control of Gordon et al by making it easy to locate the cursor on the display screen.

	As per claim 10, McGregor et al’s step (213) performs the claimed feature.
	As per claim 11, the claim adds ”each of the plurality of bit patterns includes at least two bits”.  McGregor et al disclose “3 bits”.
As per claim 22, due to the similarity of claim 22 to claim 17, it is rejected under a similar rationale.
	Due to the similarity of claim 22 to claim 17, it is rejected under a similar rationale.
	Due to the similarity of claims 22 to claims 17, they are rejected under a similar rationale.
As per claims XX, these claims are merely the method or means to operate the circuit having structure recited in claims YY.  Since  ZZZ teach the structure, the method and means to operate such a circuit is inherently disclosed.

Conclusion

12.	(7.43 allowable subject matter) Claims XXX are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	(7.43.01 /112) Claims XX would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are // reference is art of interest.

15.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the novel “ ” feature as recited in independent claims.  Similar language is used in other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182